Exhibit 10.3

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 230.406.

 

EXECUTION COPY

 

SUPPLY AGREEMENT

 

THIS SUPPLY AGREEMENT (the “Agreement”) is entered into as of the 2nd day of
February, 2011 (the “Effective Date”) between OPTIMER PHARMACEUTICALS, INC., a
company organized under the laws of the State of Delaware (“Optimer”), having a
principal place of business at 10110 Sorrento Valley Rd., Suite C, San Diego,
California 92121, and ASTELLAS PHARMA EUROPE LTD, a company organized under the
laws of England (“Partner”), having a principal place of business at Lovett
House, Lovett Road, Staines, Middlesex, TW18 3AZ, United Kingdom.

 

RECITALS

 

WHEREAS, Optimer is developing fidaxomicin for the treatment of Clostridium
difficile infection and owns or controls certain patents, know-how and other
intellectual property relating to fidaxomicin;

 

WHEREAS, Partner is engaged in the research, development and commercialization
of pharmaceutical products;

 

WHEREAS, Partner and Optimer are entering into a Collaboration and License
Agreement on even date herewith (as may be amended, the “License Agreement”)
under which Partner is receiving a license to develop and commercialize Products
in the Territory; and

 

WHEREAS, Optimer desires to supply Product to Partner in connection with the
License Agreement and on the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

1.                                      DEFINITIONS

 

1.1                               “Additional Product” shall mean any
pharmaceutical product containing or comprising a Compound as the sole active
pharmaceutical ingredient, […***…], to which Partner has a license under the
License Agreement, other than the Existing Product.

 

1.2                               “Affiliate” of a Party shall mean any entity
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such Party, as the case may be,
but for only so long as such control exists.  As used in this Section 1.2,
“control” shall mean (a) to possess, directly or indirectly, the power to direct
the management or policies of an entity, whether through ownership of voting
securities, by contract relating to voting rights or corporate governance; or
(b) direct or indirect beneficial ownership of more than fifty percent (50%) (or
such lesser percentage which is the maximum allowed to be owned by a

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

foreign corporation in a particular jurisdiction) of the voting share capital or
other equity interest in such entity.

 

1.3                               “API” shall mean the active pharmaceutical
ingredient of the Existing Product.

 

1.4                               “Applicable Laws” shall mean the applicable
provisions of any and all national, supranational, regional, state and local
laws, treaties, statutes, rules, regulations, administrative codes, guidance,
ordinances, judgments, decrees, directives, injunctions, orders, permits
(including Regulatory Approvals) of or from any court, arbitrator, Regulatory
Authority or governmental agency or authority having jurisdiction over or
related to the subject item.

 

1.5                               “Audit Disagreement” shall have the meaning
provided in Section 4.3(e).

 

1.6                               “Bankruptcy Laws” shall have the meaning
provided in Section 11.6.

 

1.7                               “Buffer Stock” shall have the meaning provided
in Section 7.6(a).

 

1.8                               “Bulk Product” shall mean the Existing Product
in tablet form without being packaged in a blister.

 

1.9                               “Business Day” shall mean a day other than a
Saturday or Sunday or any public holiday in the United States, England or the
Netherlands.  For the avoidance of doubt, references in this Agreement to “days”
shall mean calendar days.

 

1.10                        “Calendar Quarter” shall mean a period of three
(3) consecutive months during a Calendar Year beginning on and including
January 1st, April 1st, July 1st or October 1st.

 

1.11                        “Calendar Year” shall mean a period of twelve (12)
consecutive months beginning on and including January 1st.

 

1.12                        “CDI” shall mean Clostridium difficile infection in
humans.

 

1.13                        “Certificate of Analysis” shall have the meaning
provided in Section 6.1(b).

 

1.14                        “cGMP” or “current Good Manufacturing Practices”
means all applicable standards relating to manufacturing practices for fine
chemicals, active pharmaceutical ingredients, intermediates, bulk products or
finished pharmaceutical products, including current good manufacturing practices
and standards as provided for (and as amended or superseded from time to time)
in:

 

(a)                                  European Community Directive 2003/94/EC
(Principles and guidelines of good manufacturing practice for medicinal
products);

 

(b)                                  21 C.F.R. §§ 210 and 211;

 

(c)                                  ICH Guidance for Industry Q7 Good
Manufacturing Practice Guidance for Active Pharmaceutical Ingredients; and

 

(d)                                  Part II of Volume IV of the EU Guide to
Good Manufacturing Practice.

 

2

--------------------------------------------------------------------------------


 

1.15                        “CMC” shall mean chemistry, manufacturing and
controls.

 

1.16                        “Compound” […***…] or any salt, hydrate, solvate,
polymorph, stereo-isomer, ester, chelate, clathrate, acid, base, epimer,
enantiomer, crystalline form, metabolite or prodrug or any other non-covalent
derivative or crystalline form thereof.

 

1.17                        “Confidential Information” shall have the meaning
provided in Section 10.1.

 

1.18                        “Confidentiality Agreement” shall mean that certain
agreement dated 7 January 2009 between Optimer and Partner.

 

1.19                        “Cost of Goods” shall have the meaning provided in
Section 4.1(b).

 

1.20                        “Control” (including any variations such as
“Controlled” and “Controlling”) shall mean with respect to any Information,
Patent or other intellectual property rights, possession by a Party of the
ability (whether by ownership or license, other than pursuant to this Agreement)
to grant the applicable license under this Agreement, without violating the
terms of an agreement with a Third Party.

 

1.21                        “Develop” shall mean to research, develop, analyze,
test and conduct preclinical, clinical and all other regulatory trials for a
compound or product, as well as any and all activities pertaining to new
indications, pharmacokinetic studies and all related activities including work
on new formulations, new methods of treatment and CMC activities including new
manufacturing methods.  “Developing” and “Development” shall have correlative
meanings.

 

1.22                        “Disclosing Party” shall have the meaning provided
in Section 10.1.

 

1.23                        “Effective Date” shall mean the date at the head of
this Agreement.

 

1.24                        “EMA” shall mean the European Medicines Agency and
any successor thereto.

 

1.25                        “Excluded Claim” shall have the meaning provided in
Section 13.3(f).

 

1.26                        “Existing Product” shall mean that certain
pharmaceutical product containing or comprising a Compound as the sole active
pharmaceutical ingredient that is the subject of the MAA with number
EMEA/H/C/002087 filed on behalf of Optimer with the EMA.

 

1.27                        “FDA” shall mean the United States Food and Drug
Administration, or any successor agency or agencies thereto having the
administrative authority to regulate the marketing of human pharmaceutical
products in the United States.

 

1.28                        “Field” shall mean the diagnosis, prevention and
treatment of any disease in humans, including CDI.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

3

--------------------------------------------------------------------------------


 

1.29                        “First Commercial Sale” shall mean, on a
country-by-country basis and Product-by-Product basis, the first bona fide,
arm’s length sale of a Product in a country following receipt of Regulatory
Approval of such Product in such country.  Sales of a Product for registration
samples, compassionate use sales, named patient use and inter-company transfers
to Affiliates of a Party will not constitute a First Commercial Sale.

 

1.30                        “Indemnitee” shall have the meaning provided in
Section 12.3.

 

1.31                        “Indemnitor” shall have the meaning provided in
Section 12.3.

 

1.32                        “Information” shall mean information, ideas,
inventions, discoveries, concepts, formulas, practices, procedures, processes,
methods, knowledge, know-how, trade secrets, technology, inventories, machines,
techniques, development, designs, drawings, computer programs, skill,
experience, documents, apparatus, results, clinical and regulatory strategies,
documentation, information and submissions pertaining to, or made in association
with, filings with any Regulatory Authority, data, including pharmacological,
toxicological and clinical data, analytical and quality control data,
manufacturing data and descriptions, patent and legal data, market data,
financial data or descriptions, devices, assays, chemical formulations,
specifications, material, compositions of matter, product samples and other
samples, physical, chemical and biological materials and compounds, and the
like, in written, electronic or other form, now known or hereafter developed,
whether or not patentable.

 

1.33                        “Latent Defect” means a defect that causes Supplied
Product to fail to conform to the warranties set forth in Section 9.1, which
defect is not discoverable upon reasonable physical inspection and testing
performed pursuant to Section 6.2 but is discovered at a later time (e.g., in
the course or as a result of long-term stability studies).

 

1.34                        “Launch Quantities” shall have the meaning provided
in Section 3.1.

 

1.35                        “LCIA” shall mean the London Court of International
Arbitration.

 

1.36                        “Letter Agreement” shall mean that certain letter
agreement of even date herewith by and between Optimer and Partner and all
Exhibits thereto.

 

1.37                        “Losses” shall have the meaning provided in
Section 12.1.

 

1.38                        “MAA” shall mean a marketing authorization
application or equivalent application, and all amendments and supplements
thereto, filed with the applicable Regulatory Authority in a country or
jurisdiction in the Territory (including any supra-national agency such as the
EMA in the European Union).

 

1.39                        “MAA Approval” shall mean, with respect to each
country in or outside the Territory for a particular Product, approval by the
applicable Regulatory Authority in such country of the MAA for such Product
filed in such country and shall include such approval by the EMA.  It is
understood that, as used herein, MAA Approval does not include pricing or
reimbursement approval.

 

4

--------------------------------------------------------------------------------


 

1.40                        “Manufacture” shall mean all activities related to
the manufacturing of a pharmaceutical product, or any ingredient thereof,
including manufacturing Supplied Product or supplies for Development,
manufacturing of Supplied Product for commercial sale, in-process and
semi-finished product testing, release of Supplied Product or any component or
ingredient thereof, quality assurance activities related to manufacturing and
release of Supplied Product, ongoing stability tests and regulatory activities
related to any of the foregoing.  “Manufactured” or “Manufacturing” shall have
correlative meaning.

 

1.41                        “Manufacturing Process” shall have the meaning
provided in Section 7.4.

 

1.42                        “Objection Notice” shall have the meaning provided
in Section 6.2(d).

 

1.43                        “Optimer Indemnitee” shall have the meaning provided
in Section 12.1.

 

1.44                        “Optimer Manufacturing Technology” shall have the
meaning provided in Section 2.4(b).

 

1.45                        “PAR” shall mean Par Pharmaceutical, Inc.

 

1.46                        “PAR Agreement” shall mean that certain Prospective
Buy-Back Agreement, dated January 19, 2007, by and between Optimer and PAR, as
amended in accordance with its terms.

 

1.47                        “Partner Indemnitee” shall have the meaning provided
in Section 12.2.

 

1.48                        “Partner Manufacturing Notice” shall have the
meaning provided in Section 2.4(b).

 

1.49                        “Party” shall mean Optimer or Partner individually,
and “Parties” shall mean Optimer and Partner collectively.

 

1.50                        “Product” shall mean (a) the Existing Product, and
(b) as agreed by the Parties, any Additional Product(s).  In the event that
Partner terminates the License Agreement with respect to a given Product, the
definition of “Product” as used with respect to such country shall automatically
be amended to remove such Product for purposes of this Agreement.

 

1.51                        “Product Specifications” shall mean the
specifications for the Supplied Product contained in the applicable Regulatory
Approval and any specifications mutually agreed to by the Parties established in
connection with the Supplied Product and changes to such specifications made at
the request of a Regulatory Authority in the applicable country or jurisdiction
in the Territory or by mutual agreement of the Parties from time to time,
including the specifications set forth on Exhibit A.  In the event Additional
Product(s) become subject to this Agreement as agreed by the Parties, Exhibit A
shall be revised to include the specifications mutually agreed to by the Parties
with respect to such Additional Product(s).

 

1.52                        “Quality Agreement” shall have the meaning provided
in Section 6.3.

 

1.53                        “Raw Materials” shall have the meaning provided in
Section 7.1.

 

5

--------------------------------------------------------------------------------


 

1.54                        “Receiving Party” shall have the meaning provided in
Section 10.1.

 

1.55                        “Regulatory Approval” shall mean any and all
approvals (including price and reimbursement approvals, if required), licenses,
registrations, or authorizations of Regulatory Authorities in any country that
are necessary for the manufacture, use, storage, import, transport and/or sale
of a Product in the Field in such country.

 

1.56                        “Regulatory Authority” shall mean any national,
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity whose review and/or approval is necessary
for the manufacture, packaging, use, storage, import, export, distribution,
promotion, marketing, offer for sale and sale of a Product in the Field in the
Territory, including the EMA.  For countries in the Territory where governmental
approval is required for pricing or reimbursement for a Product to be reimbursed
by national health insurance (or its local equivalent), “Regulatory Authority”
shall also include any national, regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity whose
review and/or approval of pricing or reimbursement is required. “Regulatory
Authority” shall also include any organization that provides guidance to health
professionals on the use of pharmaceutical products, including but not limited
to the National Institute of Clinical Excellence in the United Kingdom.

 

1.57                        “SEC” shall have the meaning provided in
Section 10.5(a).

 

1.58                        “Sublicensee” shall mean an Affiliate of Partner or
a Third Party to whom Partner grants a right to Develop, use, offer for sale,
sell or import a Product in the Field in the Territory under the License
Agreement, beyond the mere right to purchase a Product from Partner or its
Affiliates, and “Sublicense” shall mean an agreement or arrangement between
Partner and a Sublicensee granting such rights.

 

1.59                        “Supplied Product” shall mean (a) Bulk Product, or
(b) if agreed by the Parties pursuant to Section 2.3(b), API, or (c) any
Additional Products in the form agreed to by the Parties.

 

1.60                        “Term” shall have the meanings provided in
Section 11.1.

 

1.61                        “Territory” shall mean Austria, Belgium, Bulgaria,
Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece,
Hungary, Iceland, Republic of Ireland, Italy, Latvia, Liechtenstein, Lithuania,
Luxembourg, Malta, Netherlands, Norway, Poland, Portugal, Romania, Slovakia,
Slovenia, Spain, Sweden, Switzerland, United Kingdom, Turkey, South Africa,
Russia, Armenia, Azerbaijan, Belarus, Kazakhstan, Kyrgyzstan, Moldova,
Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Middle East (Bahrain, Gaza
Strip, Iran, Iraq, Israel, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia,
Syria, United Arab Emirates, West Bank (Palestine) and Yemen) and North Africa
(Algeria, Egypt, Libya, Morocco and Tunisia).  In the event that Partner
terminates the License Agreement with respect to a given Product in a given
country, the definition of “Territory” as used with respect to such Product
shall automatically be amended to remove such country for purposes of this
Agreement.

 

1.62                        “Third Party” shall mean any entity other than
Optimer or Partner or an Affiliate of Optimer or Partner.

 

6

--------------------------------------------------------------------------------


 

1.63                        “Third Party Claims” shall have the meaning provided
in Section 12.1.

 

1.64                        “Transfer Price” shall have the meaning provided in
Section 4.1(a).

 

2.                                      SUPPLY OF SUPPLIED PRODUCTS.

 

2.1                               Supply by Optimer.  Optimer will Manufacture
or have Manufactured and supply or have supplied to Partner such quantities of
Supplied Products as requested by Partner to cover total commercial requirements
of Partner and its Sublicensees for Supplied Products in the Territory,
including Supplied Products requested by Partner for promotional activities.  In
addition, Optimer will provide or have provided Supplied Products to Partner for
any Development activities permitted under the License Agreement.  Optimer will
be the exclusive supplier to Partner and its Sublicensees of Supplied Products
during the Term. Partner agrees that in no event shall Partner or its
Sublicensees Manufacture or have Manufactured Supplied Products, or purchase
Supplied Products from any party other than Optimer.  Optimer shall require its
Third Party manufacturer(s) to comply in all material respects with the
requirements set forth in this Agreement and the Quality Agreement, including
the establishment and deployment of regular and as-needed inspections of the
facilities of such Third Party manufacturer(s) by Partner and the execution of
regular and as-needed audits of such Third Party manufacturer(s).  Optimer shall
not amend those agreements with Third Party manufacturer(s) to the extent they
apply to the Territory in a manner inconsistent with this Agreement and the
Quality Agreement nor terminate them to the extent they apply to the Territory
without prior written consent of Partner, not to be unreasonably withheld.

 

2.2                               Partner Responsibilities.  Partner shall have
the right and responsibility, at its expense, for all activities required to
make finished Products ready for sale to the market, from Supplied Products in
the Territory.  Without limiting the foregoing, Partner shall be responsible, at
its expense, for (a) all labeling and other written, printed or graphic content,
(i) affixed to the applicable Products or any container or wrapper utilized with
Products, or (ii) accompanying the applicable Products, including package
inserts, and (b) all primary containers for Products, including bottles,
cartons, shipping cases or any other like matter used in packaging or
accompanying the Products.

 

2.3                               Form of Supplied Product.

 

(a)                                  Bulk Products.

 

(i)                                    Supplied Products shall initially be in
the form of Bulk Products.  Partner shall be responsible, at its own expense,
for developing and obtaining approval of Regulatory Authorities for packaging of
the Bulk Products in the Territory. Partner intends to carry out primary and
secondary packaging activities in the Territory but if this proves to be
impractical then Partner may decide that such packaging shall be carried out by
Optimer’s Third Party packager outside the Territory. In this event Partner
shall contract directly with such Third Party packager and Optimer shall assist
Partner in any negotiations with such packager. If in the course of supplying
packaged Bulk Product to both Optimer and Partner such Third Party packager has
limited available production capacity at a particular time such that it cannot
fulfil both Partner’s and Optimer’s requirements for packaged Bulk Products then
Optimer and Partner

 

7

--------------------------------------------------------------------------------


 

shall jointly instruct such Third Party packager to allocate its available
production capacity for the production of packaged Bulk Product in a manner
proportional to the actual requirements of Optimer and Partner for such products
at that time.

 

(ii)                                Partner and Optimer shall work together to
generate protocols and reports arising out of any transport studies relating to
Bulk Product carried out by Optimer.

 

(b)                                  API.  The Parties may agree that Optimer
will supply API, rather than Bulk Products, as Supplied Products.  If Optimer
supplies API, rather than Bulk Products, as Supplied Products, then Partner
shall have the right to tablet or otherwise formulate API into Products and
blister and package API into Products.  Partner shall be responsible, at its own
expense, for developing and obtaining approval of Regulatory Authorities for
manufacturing activities relating to tableting or other formulation of API into
Product in the Territory done by Partner or any of its Affiliates or any Third
Party on their behalf.

 

2.4                               Post-Expiration.

 

(a)                                  Coordination of Supply.  At least […***…]
prior to expected expiration of the Term, the Parties will discuss supply of
Supplied Products and will use good faith efforts to coordinate obtaining the
supply of Supplied Products for Partner and its Sublicensees in the Territory
and for Optimer outside the Territory from one or more suppliers to enable the
Parties to optimize supply costs of Supplied Products.

 

(b)                                  Manufacturing Right; Manufacturing
Technology Transfer.  Partner shall notify Optimer in writing at least […***…]
prior to expected expiration of the Term if Partner plans to Manufacture itself
or have Manufactured by any Third Party Supplied Products for the Territory
pursuant to this Section 2.4(b) following expiration of the Term (“Partner
Manufacturing Notice”).  Promptly following the date of such Partner
Manufacturing Notice, the Parties shall work together to agree to a plan for
transitioning responsibility for Manufacturing of Supplied Products for the
Territory to Partner or its designated Third Party contract manufacturer
effective upon expiration of the Term, and the Parties shall use commercially
reasonable efforts to implement such plan.  Such plan shall provide for the
transfer by Optimer to Partner or its designated Third Party contract
manufacturer, all Optimer Manufacturing Information and for Optimer to provide
reasonable assistance to enable Partner or its designated Third Party contract
manufacturer to Manufacture and supply Supplied Products in accordance with the
license granted under Section 2.4(c), such transfer and assistance to be
provided at Partner’s expense according to a budget included in such plan. 
“Optimer Manufacturing Technology” shall mean all (a) intellectual property
rights Controlled by Optimer or any Optimer Current Affiliates and
(b) Information Controlled by Optimer or any Optimer Current Affiliates in
Optimer’s possession and/or that it can obtain by exercising its rights under
its agreements with its Third Party manufacturers, in each case (a) and (b) that
are necessary for the Manufacture of Supplied Products.

 

(c)                                  Manufacturing License.  Upon expiration
(but not early termination) of the Term, unless the Parties have agreed under
Section 2.4(a) to obtain the supply of Products for Partner and its Sublicensees
in the Territory and for Optimer outside the Territory from the same
supplier(s) prior to the expiration of the Term, Optimer shall grant, and hereby
grants effective at

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

8

--------------------------------------------------------------------------------


 

that time, to Partner, a non-exclusive, fully paid up license under the Optimer
Manufacturing Technology to Manufacture itself or to have Manufactured by any
Third Party Supplied Products solely for use and sale in the Field and in the
Territory in order to satisfy Partner’s and its Sublicensees’ requirements of
Supplied Products.  Partner may not grant a sublicense under such license except
to its Affiliate or to any designated Third Party contract manufacturer. The
location of Manufacture of Supplied Products under this license is limited to
the Territory, the United States of America, Optimer’s Third Party manufacturers
outside the Territory or as agreed by the Parties.  In the event that the
Parties have agreed under Section 2.4(a) to obtain the supply of Products for
Partner and its Sublicensees in the Territory and for Optimer outside the
Territory from the same supplier(s) prior to the expiration of the Term but
subsequently that arrangement terminates then the license in this
Section 2.4(c) shall be effective at the date of such termination.

 

2.5                               Protection of Optimer Manufacturing
Technology.  In addition to the provisions of Section 10, Partner recognizes
that maintaining the confidentiality and trade secret nature of the Optimer
Manufacturing Technology requires a higher level of vigilance than other
Confidential Information, and agrees to (i) maintain in confidence Optimer
Manufacturing Technology with the same degree of care that Partner uses to
protect its own like information, (ii) strictly limit access to and use of
Optimer Manufacturing Technology to employees, representatives, consultants and
contractors of Partner and its designated Third Party contract manufacturers
with a need to know such information, and (iii) use Optimer Manufacturing
Technology and trade secrets only for producing Supplied Products in the Field
for use and sale in the Territory.  Partner shall ensure that any person having
access to the Optimer Manufacturing Technology will be made aware of its highly
confidential nature and will agree to be bound by confidentiality terms no less
stringent than those in this Agreement.  The obligations under this Section 2.5
shall survive and continue in effect following any expiration or termination of
this Agreement.

 

3.              FORECASTS AND PURCHASE ORDERS.

 

3.1                               Commercial Launch.  Partner shall notify
Optimer approximately […***…] in advance of the anticipated First Commercial
Sale of the Existing Product and approximately […***…] in advance of the
anticipated First Commercial Sale of any Product other than the Existing
Product.  Such notification shall include a preliminary estimate of the quantity
of Supplied Product needed for the commercial launch.  Partner may change the
estimated date of the First Commercial Sale and the estimated quantity of
Supplied Product needed for such commercial launch at any time by notifying
Optimer; provided, however, that Partner will provide Optimer with an estimate
of the minimum amount of Supplied Product that will be necessary for commercial
launch at least […***…] prior to such launch (the “Launch Quantities”).

 

3.2                               Quarterly Forecasts.  In the first week of
each month, Partner shall provide Optimer with a written […***…] rolling
forecast of its anticipated requirements for Supplied Product in the Territory
(each a “Forecast”).  Each Forecast is a non-binding estimate and shall not
obligate Partner to purchase the volume of Supplied Product set forth in it;
provided, however, that the volume forecasted for the […***…] of each Forecast
shall

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

9

--------------------------------------------------------------------------------


 

be binding upon Partner.  Optimer shall not be obligated to Manufacture or
supply Partner with quantities of Supplied Product in excess of […***…] percent
([…***…]%) of the most recent quarterly estimate provided to Optimer in a
Forecast with respect to such Supplied Product but agrees to use commercially
reasonable efforts to do so.

 

3.3                               Purchase Orders.  Partner shall order Supplied
Product by submitting written purchase orders, in such form as the Parties shall
agree from time to time, to Optimer specifying the quantities of Supplied
Product ordered, the desired shipment date for such Supplied Product and any
special shipping instructions.  Partner shall order Supplied Product in lots of
a defined number of units/lot pursuant to each purchase order as reasonably
specified by Optimer and in respect of Bulk Products shall be as described in
Section 3.4.  Partner shall submit each purchase order to Optimer at least
[…***…] in advance of the desired shipment date specified in such purchase
order.  Optimer shall use commercially reasonable efforts to make each shipment
of Supplied Product in the quantity and on the shipment date specified for it on
Partner’s purchase order, via the mode(s) of transportation and to the party and
destination specified on such purchase order.  Any purchase orders for Supplied
Product submitted by Partner to Optimer shall reference this Agreement and shall
be governed exclusively by the terms contained herein.  The Parties hereby agree
that the terms and conditions of this Agreement shall supersede any term or
condition in any order, confirmation or other document furnished by Partner or
Optimer that is in any way inconsistent with these terms and conditions.

 

3.4                               Quantity of Orders.  The Parties agree that
Forecasts and orders of Supplied Products that are in the form of Bulk Products
will be expressed by multiples of whole batches  of Supplied Product.  Each
batch of Supplied Product that is Bulk Product shall contain […***…].  In the
event that Supplied Products are API, Forecasts and orders of Supplied Products
will be expressed in quantities mutually agreed to by the Parties.

 

4.              PRICE AND TAXATION.

 

4.1                               Price.

 

(a)                                  Transfer Price.  Partner will pay Optimer a
transfer price equal to the Cost of Goods (as defined in Section 4.1(b)) plus
[…***…] (the “Transfer Price”) for Supplied Products supplied by Optimer to
Partner or its Sublicensees under this Agreement.

 

(b)                                  Cost of Goods.  “Cost of Goods” means all
out-of-pocket costs incurred by Optimer for Supplied Products, including (i) all
payments made to Third Parties for products and services purchased from such
Third Parties, including payments for API, tableting or other formulation of
API, and packaging in blister packaged form, and (ii) all costs incurred by
Optimer for purchasing materials, including sales and excise taxes imposed
thereon, customs duties and charges levied by government authorities, and for
shipping, storage and insurance with respect to Supplied Products.

 

4.2                               Invoices; Method of Payments.

 

(a)                                  Optimer shall invoice Partner for the
aggregate Transfer Price of each shipment of Supplied Products at the time of
such shipment.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

10

--------------------------------------------------------------------------------


 

(b)                                  All payments due hereunder to Optimer shall
be paid to Optimer in U.S. Dollars not later than thirty (30) days following the
date of receipt of the applicable invoice but not earlier than the date of
shipment, unless such shipment of Supplied Product is rejected in accordance
with the provisions of Section 6.2.  Any payments […***…] but […***…] shall not
be […***…]. All payments under this Agreement shall be made by bank wire
transfer in immediately available funds to a U.S. account designated in writing
by Optimer or by other mutually acceptable means.  Payments hereunder will be
considered to be made as of the day on which they are received by Optimer’s
designated bank.

 

(c)                                  In the event that any payment due under
this Agreement is not made when due, the payment shall accrue interest from the
date due at a rate per annum equal to one percent (1%) above the U.S. Prime Rate
(as set forth in the Wall Street Journal, Eastern U.S. Edition) for the date on
which payment was due, calculated daily on the basis of a 365-day year, or
similar reputable data source; provided that, in no event shall such rate exceed
the maximum legal annual interest rate.

 

4.3                               Records.

 

(a)                                  During the Term, and for a period of three
(3) years thereafter, Optimer shall, and shall ensure that its Affiliates shall,
keep at either its normal place of business, or at an off-site storage facility,
detailed, accurate and up to date: (i) records and books of account sufficient
to confirm the calculation of the Cost of Goods; and (ii) information and data
contained in any invoices provided to Partner in connection with this Agreement.

 

(b)                                  On no less than sixty (60) days’ prior
written notice from Partner, Optimer shall make all such records, books of
account, information and data concerning the Cost of Goods available for
inspection during normal business hours by an independent, certified public
accountant selected by Partner and reasonably acceptable to Optimer, which
acceptance will not be unreasonably withheld or delayed, for the purpose of
general review or audit; provided that Partner may not request such inspection
more than once in any calendar year.  As a condition to such inspection, the
independent public accountant selected shall execute a written agreement,
reasonably satisfactory in form and substance to Optimer, to maintain in
confidence all information obtained during the course of any such examination
and all reasonable documents will be disclosed to the accountant under these
confidential terms.  Additionally no accountant may be employed on a contingency
basis.

 

(c)                                  Partner shall be solely responsible for its
costs in making any such review and audit, unless Partner identifies a
discrepancy in the calculation of the Cost of Goods paid by Partner to Optimer
under this Agreement in any calendar year from those properly payable for that
calendar year of ten percent (10%) or greater, in which event Optimer shall be
solely responsible for the cost of such review and audit and refund Partner any
overpayment.  All information disclosed by Optimer or its Affiliates pursuant to
this Section 4.3 shall be deemed Confidential Information of Optimer.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

11

--------------------------------------------------------------------------------


 

(d)                                  In the event the auditor determines
Optimer’s statement was inaccurate, any overpayment to Optimer by Partner shall
be promptly refunded to Partner or credited toward any unpaid invoice by Optimer
to Partner, and any underpayment by Partner shall be promptly paid to Optimer.

 

(e)                                  If there is a dispute between the Parties
related to GAAP compliance following any audit performed pursuant to
Section 4.3, either Party may refer the issue (an “Audit Disagreement”) to an
independent certified public accountant for resolution. In the event an Audit
Disagreement is submitted for resolution by either Party, the Parties shall
comply with the following procedures:

 

(i)                                    The Party submitting the Audit
Disagreement for resolution shall provide written notice to the other Party that
it is invoking the procedures of this Section.

 

(ii)                                Within thirty (30) days of the giving such
notice, the Parties shall jointly select a recognized international accounting
firm to act as an independent expert to resolve such Audit Disagreement.

 

(iii)                            The Audit Disagreement submitted for resolution
shall be described by the Parties to the independent expert, which description
may be in written or oral form, within ten (10) days of the selection of such
independent expert.

 

(iv)                               The independent expert shall render a
decision on the matter as soon as practicable.

 

(v)                                   The decision of the independent expert
shall be final and binding and shall not be subject to Article 13 hereof, unless
such Audit Disagreement involves alleged fraud, breach of this Agreement or
construction or interpretation of any of the terms and conditions hereof.

 

(vi)                               All fees and expenses of the independent
expert, including any Third Party support staff or other costs incurred with
respect to carrying out the procedures specified at the direction of the
independent expert in connection with such Audit Disagreement, shall be borne by
the Party against whom such expert rules.

 

5.              SHIPMENT AND DELIVERY.

 

5.1                               Delivery Terms.  Optimer will ship Supplied
Products to Partner in such quantities and on such monthly shipment dates as are
specified in purchase orders.  The Launch Quantities shall be shipped to Partner
at least […***…] before the anticipated First Commercial Sale provided that
Partner submits a binding forecast/purchase order for Launch Quantities no less
than […***…] before anticipated First Commercial Sale.  Deliveries shall be made
[…***…] (Incoterms 2010) Optimer’s or its Third Party manufacturer’s designated
facility.  All shipments of the Supplied Products to Partner shall be made via
such carrier(s) as Partner may direct.  Title and risk of loss shall pass to
Partner upon delivery to the carrier.  Freight charges shall be billed ship
collect to Partner.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

12

--------------------------------------------------------------------------------


 

5.2                               Shelf Life.  Supplied Products which are Bulk
Product supplied by Optimer will have a remaining shelf life of at least […***…]
from the date of shipment.  The Parties will discuss steps to increase the
remaining shelf life of such Supplied Products at the time of shipment to
Partner to […***…]. The Parties will also discuss steps to enable extension of
the shelf life of Bulk Products from […***…] to […***…], and upon approval by
the applicable Regulatory Authorities, the Parties would agree to extend the
period set forth in the preceding sentence from […***…] from the date of
shipment to […***…] from the date of shipment.

 

6.              QUALITY ASSURANCE; ACCEPTANCE.

 

6.1                               Specifications; Testing.

 

(a)                                  Batch Testing.  Optimer will have standard
analytical testing performed on each Manufactured batch of Supplied Product to
be shipped to Partner to verify that it meets the Product Specifications,
according to the procedure described in the corresponding documentation and that
the Supplied Product was Manufactured in accordance with Applicable Laws.

 

(b)                                  Certificate of Compliance.  In connection
with shipment of any batch of Supplied Product, Optimer shall provide Partner
with a document certifying with respect to a particular batch (identified by
batch number) that such batch was Manufactured in accordance with applicable
cGMP, all other Applicable Laws and the Product Specifications.

 

(c)                                  Quality Control Problem.  In addition, in
the event Partner or Optimer identifies a quality problem with respect to any
batch of Supplied Product, then, if requested by Partner in writing, Optimer
shall authorize Partner to consult at Optimer’s facilities the full batch
records corresponding to the applicable batch.

 

(d)                                  Certificate of Analysis.  In connection
with shipment of any batch of Supplied Product, Optimer shall provide Partner
with a certificate of analysis (the “Certificate of Analysis”).  Such
Certificate of Analysis shall certify with respect to each shipment and batch
(identified by batch number) (i) the quantity of the shipment, and (ii) that
Supplied Product delivered conforms to the Product Specifications, as well as
any further information required by the relevant regulatory authorities that
Partner may have previously notified Optimer is necessary.  Partner shall be
under no obligation to accept any shipment of Supplied Product without an
accompanying Certificate of Analysis.

 

6.2                               Acceptance and Rejection.

 

(a)                                  Technology Transfer of Analytical Methods. 
Optimer shall coordinate the transfer of analytical methods for analysis and
testing Supplied Products to Partner in accordance with Applicable Laws in the
Territory. Optimer shall use commercially reasonable efforts to complete such
transfer […***…] before the date of the first shipment of any particular
Supplied Product to Partner.  Partner shall reimburse Optimer for expenses it
incurs in connection with such technology transfer within thirty (30) days of
invoice.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

13

--------------------------------------------------------------------------------


 

(b)                                  Supplied Product Testing.  Partner, at its
expense, shall perform such samplings and tests that are designed, in accordance
with the methods of analysis and the Product Specifications, to determine
whether the batch of Supplied Product shipped to Partner meets the Product
Specifications.  Partner may reject any shipment (or portion thereof) of
Supplied Product if the Supplied Product fails to conform to any warranty set
forth in Section 9.1 of this Agreement based on Partner’s test results by
providing to Optimer written notice of such rejection and the reasons therefor
within thirty (30) days of delivery of such Supplied Product; otherwise, Partner
shall be deemed to have accepted such shipment of Supplied Product; provided,
however, that in the case of Supplied Product having any Latent Defect, Partner
shall notify Optimer promptly once it discovers the possibility that a Supplied
Product may have a Latent Defect and subsequently may reject such Supplied
Product by giving written notice to Optimer of Partner’s rejection of such
Supplied Product within thirty (30) days after such discovery of such Latent
Defect.

 

(c)                                  Replacement of Supplied Product and Dispute
Procedure.  If Optimer notifies Partner in writing, within thirty (30) days of
Optimer’s receipt of notice that Partner is rejecting the Supplied Product, that
Optimer disagrees with Partner’s test results (an “Objection Notice”), the
following procedures shall apply.  Partner and Optimer will review Partner’s
test results and attempt to reach agreement as to whether or not the Supplied
Product fails to conform to any warranty set forth in Section 9.1 of this
Agreement.  If Partner and Optimer fail within ten (10) days after delivery of
the Objection Notice to agree as to whether the Supplied Product is defective,
representative samples of the batch of Supplied Product in question shall be
submitted to a mutually-acceptable independent laboratory or consultant for
analysis or review.  The results of such evaluation shall be binding upon the
Parties.  The Parties shall share equally the cost of such evaluation except
that the Party that is determined to have been incorrect in its determination of
whether the Supplied Product should be rejected shall assume the responsibility
for, and pay, the costs of any such evaluation and reimburse the other for any
amounts previously paid to the independent laboratory or consultant in
connection with that determination.

 

(d)                                  Cost of Replacement of Rejected Product. 
If any shipment of Supplied Product is rejected by Partner, Partner’s duty to
pay all amounts payable to Optimer in respect of the rejected Supplied Product
shall be suspended unless and until there is a determination by the independent
laboratory or consultant in support of Optimer’s Objection Notice in accordance
with Section 6.2(c).  If only a portion of a shipment is rejected, Partner’s
duty to pay the amount allocable to the defective portion only shall be
suspended.

 

(e)                                  Return of Rejected Product.  If a shipment
or partial shipment is rejected by Partner pursuant to the provisions of this
Section 6.2 and there is not a determination by the independent laboratory or
consultant in support of Optimer’s Objection Notice in accordance with
Section 6.2(d), Partner shall return to Optimer at Optimer’s request and expense
(or, at the election of Optimer, destroy at Optimer’s cost and provide evidence
of such destruction to Optimer) any such rejected Supplied Product (provided
that if the Supplied Product has been packaged by or on behalf of Partner at the
time of rejection Partner shall not be obliged to remove any packaging prior to
its return).  Optimer shall (i) credit the original invoice in respect of the
rejected Supplied Product, and (ii) adjust the invoice to Partner for any
Supplied Product that was not rejected, payment of which is due in accordance
with the terms of the original invoice.

 

14

--------------------------------------------------------------------------------


 

(f)                                    Supply of Replacement Product.  During
the pendency of any rejection discussions Optimer shall use commercially
reasonable efforts to supply Partner with additional Supplied Product which
Partner shall purchase on the same terms as the Supplied Product that is the
subject of the rejection discussions.

 

6.3                               Quality Agreement.  Within ninety (90) days
from the Effective Date (or such longer period as agreed by the Parties but in
any event at least three (3) months prior to the first shipment of Supplied
Product to Partner), the Parties will enter into an agreement that details the
quality assurance obligations of each Party (the “Quality Agreement”).  In the
event of a conflict between the terms of the Quality Agreement and the terms of
this Agreement, the provisions of this Agreement shall govern; provided,
however, that the Quality Agreement shall govern in respect of quality issues.

 

7.              MANUFACTURE OF SUPPLIED PRODUCT.

 

7.1                               Raw Materials.  Optimer shall be responsible
for obtaining, and shall store at no cost to Partner, any raw materials,
components, other ingredients and materials for blister packaging (“Raw
Materials”) required for the Manufacture of Supplied Products, in reasonable
quantities consistent with Partner’s Forecasts and purchase orders.

 

7.2                               Manufacture of Supplied Product.  Optimer will
Manufacture Supplied Products in accordance with the Product Specifications,
cGMPs and Applicable Laws.  The Parties shall notify each other within five
(5) Business Days of any new instructions or specifications required by
Regulatory Authorities with jurisdiction over the Manufacture, import, export,
use or sale of Supplied Products.  The Parties shall confer with each other with
respect to any response regarding such instruction or specification and the best
means to comply with such requirements and the Parties will share equally the
costs for implementing such changes.

 

7.3                               Packaging.  Optimer shall package Supplied
Product to be supplied in accordance with the standard operating procedures to
be used by Optimer in manufacturing the Supplied Product under this Agreement in
accordance with the Product Specifications and Applicable Laws.

 

7.4                               Changes to the Product Specifications or to
the Manufacturing Process.  A Party proposing a change to the Product
Specifications or the Raw Materials, equipment, process or procedures used to
Manufacture the Supplied Product (the “Manufacturing Process”) shall provide
written notice to the other Party.  If the proposed change is required by a
Regulatory Authority, then such notice shall include disclosure of the
Regulatory Authority request and relevant correspondence.  Any changes to the
Product Specifications or to the Manufacturing Process shall be in compliance
with all Regulatory Approvals for the Supplied Product in the Territory. 
Optimer shall notify Partner of any proposed change to the Product
Specifications or to the Manufacturing Process.  If Partner does not notify
Optimer of an objection within ten (10) Business Days of receipt of Optimer’s
notice and, as far as Optimer is aware having made due enquiry, such change
would not require approval or notification of the applicable Regulatory
Authority in the Territory, then Optimer may proceed with the change without the
prior written approval of Partner. If Partner notifies Optimer within such ten
(10) Business Days period that such change would require approval or
notification of the applicable Regulatory Authority in the

 

15

--------------------------------------------------------------------------------


 

Territory then Optimer shall not make such change without the prior written
consent of Partner.  In respect of any changes which would not require approval
or notification of the applicable Regulatory Authority in the Territory, if
Partner notifies  Optimer of an objection to such change within ten
(10) Business Days of Optimer’s notice, the Parties will discuss the change in
good-faith for up to an additional ten (10) Business Days (or longer, if agreed
by the Parties) in the interest of reaching a mutually agreeable resolution;
provided, that if agreement is not reached on such change (and that change does
not require notification or approval of the applicable Regulatory Authority in
the Territory) then Optimer may proceed with such change following such
discussions. If the change is proposed by Partner or is required by a Regulatory
Authority in the Territory (but not outside the Territory), then Partner shall
bear any expenses of implementing such change.  If the change is proposed by
Optimer or is required by a Regulatory Authority outside the Territory (but not
in the Territory), then Optimer shall bear any expenses of implementing such
change.  If the change is required by a Regulatory Authority or Applicable Laws
both in and outside the Territory, then the Parties shall share any expenses of
implementing such change equally.  The Parties agree that the notification and
approval procedures with respect to changes to the Product Specifications and
the Manufacturing Process set forth in this Section 7.4 will take effect
commencing on MAA Approval of the applicable Supplied Product.

 

7.5                               Buffer Stock.

 

(a)                                  Requirement of Optimer Buffer Stock. 
Optimer shall have available a buffer stock of API (the “Buffer Stock”) in the
following amounts at the following times:

 

(i)                                    Beginning on the date that is […***…]
prior to the anticipated date of the First Commercial Sale anywhere in the
Territory until […***…] after First Commercial Sale anywhere in the Territory:
[…***…] of Buffer Stock based upon the quantities of Bulk Product forecast to be
ordered by Partner in the most recent applicable months of the Forecast;

 

(ii)                                from […***…] after First Commercial Sale
anywhere in the Territory to […***…] after First Commercial Sale anywhere in the
Territory: […***…] of Buffer Stock based upon the quantities of Bulk Product
ordered by Partner in the […***…] period after First Commercial Sale;

 

(iii)                            from […***…] after First Commercial Sale
anywhere in the Territory to […***…] after First Commercial Sale anywhere in the
Territory: […***…] of Buffer Stock based upon the quantities of Bulk Product
ordered by Partner in the […***…] period after First Commercial Sale;

 

(iv)                               from […***…] after First Commercial Sale
anywhere in the Territory to […***…] after First Commercial Sale anywhere in the
Territory: […***…] of Buffer Stock based upon the quantities of Bulk Product
ordered by Partner in […***…] period after First Commercial Sale; and

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

16

--------------------------------------------------------------------------------


 

(v)                                   at any time after […***…] after First
Commercial Sale anywhere in the Territory: […***…] of Buffer Stock based upon
the quantities of Bulk Product ordered by Partner in the previous […***…]
period.

 

(b)                                  Optimer shall store such Buffer Stock at
one or more locations separate from the site of its Third Party manufacturer of
API.

 

(c)                                  Inventory.  Partner shall carry and cause
its Sublicensees to carry reasonable quantity of inventory of Supplied Product,
at their own expense.

 

7.6                               Discussion Regarding Second Source.  The
Parties will assess the desirability of identifying a second source for supply
of Supplied Product and discuss whether to qualify a second source of Supplied
Product, taking into account pricing, regulatory and other relevant issues.

 

7.7                               Supplied Product Shortfall.  Optimer shall use
commercially reasonable efforts to avoid shortfalls in supply of Supplied
Products based on the Forecasts provided by Partner.  Subject to Section 14.2,
in the event Optimer is unable to supply to Partner, in whole or in part,
Supplied Products requested for any reason (except to the extent caused by
Partner), then Optimer shall promptly notify Partner, in writing, of such
shortage, or potential shortage, or inability to timely supply Supplied Product
and, if possible, the date when Optimer will again be able to supply Supplied
Product.  Optimer will use commercially reasonable efforts to remedy any
shortfall of Supplied Product as soon as practicable and Optimer will allocate
its available production capacity for the production of Supplied Product in a
manner proportional to the utilization of all customers (including Optimer) of
such capacity in the prior […***…] period and will allocate such Supplied
Product on a proportional basis with respect to remaining shelf-life as well. 
In no event shall the delay in any of the Development activity due to supply
shortage by Optimer amount to a breach of the License Agreement by Partner.

 

8.                                      REGULATORY.

 

8.1                               Regulatory Compliance.  Optimer shall comply
with all regulatory requirements with respect to Supplied Product imposed by
Applicable Laws upon Optimer as the Manufacturer of the Supplied Product. 
Optimer shall, on a timely basis, provide Partner with such information in
Optimer’s possession as the Manufacturer of Supplied Product.  Optimer shall
also provide, upon request by Partner, information concerning its production
processes and quality control procedures with respect to the Supplied Product.

 

8.2                               cGMP Compliance and QA Audits.  Upon no less
than sixty (60) days’ advance written notice to Optimer, Partner shall have the
right to have representatives visit Optimer’s Manufacturing facilities during
normal business hours to discuss any related issues with Optimer’s Manufacturing
and management personnel and to review and inspect (a) Optimer’s Manufacturing
and storage facilities, (b) the quality control procedures, and/or (c) any
records and reports pertinent to the Manufacture, disposition or transport of
Supplied Product as may be necessary to evidence Optimer’s compliance with all
applicable Regulatory Approvals for the Manufacture of Supplied Product,
including compliance with cGMP.  Such visits shall occur no more than once per
year, except in the case of audits by Partner that are required by Applicable

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

17

--------------------------------------------------------------------------------


 

Laws, and except that additional visit(s) may occur in the event of significant
deviations, quality problems or recalls requiring resolution by the Parties. 
Partner shall also have the right to be present at audits and inspections
conducted by Optimer of its third party Manufacturer(s) and Optimer shall give
Partner thirty (30) days notice of such audits and inspections. Partner
representatives will be advised of the confidentiality obligations of Partner
under this Agreement and will follow such security, safety and facility access
procedures as are reasonably designated by Optimer and its Third Party
manufacturer(s), as applicable. Optimer shall provide to Partner any audit
reports generated by or prepared for Optimer in the conduct of any inspections
or audits, which reports shall be deemed Confidential Information of Optimer.

 

8.3                               Recall of Supplied Product.  For any Supplied
Product, in the event that: (a) any Regulatory Authority in the Territory issues
a request, directive or order that Supplied Product be recalled or retrieved;
(b) a court of competent jurisdiction orders that Supplied Product be recalled
or retrieved; or (c) Partner reasonably determines, after reasonable, good faith
discussion with Optimer to the extent that time allows, that Supplied Product
should be recalled or retrieved, Partner shall promptly notify Optimer of such
event (to the extent time allows) and shall conduct such activity and take
appropriate corrective actions, and Optimer shall provide such assistance to
Partner as is reasonably necessary to carry out such activities.  All reasonable
costs and expenses of such recall and corrective actions shall be equitably
allocated between the Parties taking into account the relative fault of Partner
and the relative fault of Optimer.

 

8.4                               Compliance with Laws.  Optimer shall comply
with all Applicable Laws in performing its obligations under this Agreement. 
Optimer represents and warrants to Partner that it has and will maintain during
the Term all government permits, including, health, safety and environmental
permits, necessary for the conduct of the actions and procedures that it
undertakes pursuant to the Agreement.

 

8.5                               Documentation.  Optimer shall keep complete,
accurate and authentic accounts, notes, data and records of the work performed
under this Agreement (including batch records) and shall maintain complete and
adequate records pertaining to the methods and facilities used for the
Manufacture, processing, testing, packing, labeling, holding and distribution of
a Supplied Product in accordance with Applicable Laws so that such Supplied
Product may be used in humans.

 

8.6                               Samples.  Optimer shall retain samples of
Supplied Product for a period of […***…] (or, if longer, the minimum period
required by Applicable Law) after Partner’s acceptance of such batch.

 

9.              REPRESENTATIONS AND WARRANTIES.

 

9.1                               Supplied Product Warranty.  Optimer represents
and warrants that Supplied Product delivered hereunder will (a) be Manufactured
by Optimer in accordance with all applicable Regulatory Approvals, cGMPs and
other Applicable Laws, (b) conform to the Product Specifications at the time of
delivery (c) if the Supplied Product is Bulk Product, have a remaining shelf
life of no less than […***…] from date of shipment to Partner, (c) not be
adulterated under Applicable Laws, (d) at the time of shipment, be free and
clear of any lien or encumbrance, and (e) be supplied in accordance with the
Quality Agreement.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

18

--------------------------------------------------------------------------------


 

9.2                               No Debarred or Disqualified Persons.  Optimer
represents and warrants that it shall not employ, contract with, or retain any
person directly or indirectly to perform any services under this Agreement if
such a person (a) is under investigation by the FDA for debarment or is
presently debarred by the FDA pursuant to 21 U.S.C. § 335a or its successor
provisions, or (b) has a disqualification hearing pending or has been
disqualified by the FDA pursuant to 21 C.F.R. § 312.70 or its successor
provisions.  In addition, Optimer represents and warrants that it has not
engaged in any conduct or activity which could lead to any of the
above-mentioned disqualification or debarment actions.  If, during the Term,
Optimer or any person employed or retained by it to perform under this Agreement
(i) comes under investigation by the FDA for a debarment action or
disqualification, (ii) is debarred or disqualified, or (iii) engages in any
conduct or activity that could lead to any of the above-mentioned
disqualification or debarment actions, Optimer shall immediately notify Partner
of same.

 

9.3                               Mutual Representations and Warranties.  Each
Party represents and warrants to the other that:  (a) it is duly organized and
validly existing under the laws of its jurisdiction of incorporation or
formation, and has full corporate or other power and authority to enter into
this Agreement and to carry out the provisions hereof; (b) it is duly authorized
to execute and deliver this Agreement and to perform its obligations hereunder,
and the person or persons executing this Agreement on its behalf has been duly
authorized to do so by all requisite corporate or partnership action; and
(c) this Agreement is legally binding upon it, enforceable in accordance with
its terms, and does not conflict with any agreement, instrument or
understanding, oral or written, to which it is a party or by which it may be
bound, nor violate any material law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it.

 

9.4                               Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, OR ANY OTHER AGREEMENT CONTEMPLATED HEREUNDER, NEITHER PARTY
MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS
OR IMPLIED, AND EACH PARTY EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF
MERCHANTABILITY AND OF FITNESS FOR A PARTICULAR PURPOSE OR USE,
NON-INFRINGEMENT, VALIDITY AND ENFORCEABILITY OF PATENTS, OR THE PROSPECTS OR
LIKELIHOOD OF DEVELOPMENT OR COMMERCIAL SUCCESS OF THE PRODUCTS.

 

9.5                               Limitation of Liability.  EXCEPT FOR LIABILITY
FOR BREACH OF ARTICLE 10, NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE
OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT; provided however, that this Section 9.5 shall
not be construed to limit either Party’s indemnification obligations under
Article 12.  Notwithstanding anything contained in any other provision of this
Agreement, except for liability for breach of Article 10, and except Losses
caused by fraud or fraudulent misrepresentation, Optimer’s aggregate liability
for the Term to Partner and its Affiliates and their respective employees,
directors, officers, shareholders and agents, for any Losses arising under, in
connection with or otherwise in relation to this Agreement shall not exceed
[…***…] and shall not exceed […***…]

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

19

--------------------------------------------------------------------------------


 

[…***…]; provided, however, that the foregoing shall not limit Optimer’s
indemnification obligations set forth in this Article 12 with respect to bodily
injury (including death). For clarification, payments under Article 4 shall not
be considered special, incidental, consequential or punitive damages.

 

10.                               CONFIDENTIALITY

 

10.1                        Confidential Information.  Except to the extent
expressly authorized by this Agreement or otherwise agreed in writing by the
Parties, the Parties agree that the receiving Party (the “Receiving Party”)
shall keep confidential and shall not publish or otherwise disclose or use for
any purpose other than as provided for in this Agreement or any other written
agreement between the Parties any information and materials furnished to it by
the other Party (the “Disclosing Party”), in any form (written, oral,
photographic, electronic, magnetic, or otherwise), including, but not limited
to, all information concerning any Compound and/or Product and any other
technical or business information of whatever nature (collectively,
“Confidential Information”).  Each Party may use such Confidential Information
only to the extent required to accomplish the purposes of this Agreement or any
other written agreement between the Parties.  Each Party will use at least the
same standard of care as it uses to protect proprietary or confidential
information of its own (but in no event less than reasonable care) to ensure
that its employees, agents, consultants and other representatives do not
disclose or make any unauthorized use of the Confidential Information.  Each
Party will promptly notify the other upon discovery of any unauthorized use or
disclosure of the Confidential Information.

 

10.2                        Exceptions.  Notwithstanding Section 10.1 above, the
obligations of confidentiality and non-use shall not apply to information that
the Receiving Party can prove by competent written evidence: (a) is now, or
hereafter becomes, through no act or failure to act on the part of the Receiving
Party or any of its Affiliates, generally known or available; (b) is known by
the Receiving Party or any of its Affiliates, other than under an obligation of
confidentiality to the Disclosing Party, at the time of receiving such
information; (c) is hereafter furnished to the Receiving Party or any of its
Affiliates by a Third Party, which Third Party did not receive such information
directly or indirectly from the Disclosing Party under an obligation of
confidence; (d) is independently discovered or developed by the Receiving Party
or any of its Affiliates without the use of Confidential Information belonging
to the Disclosing Party; or (e) is the subject of a written permission to
disclose provided by the Disclosing Party.

 

10.3                        Permitted Disclosures.  Notwithstanding the
provisions of Section 10.1, the Receiving Party may disclose Confidential
Information of the Disclosing Party as expressly permitted by this Agreement or
if and to the extent such disclosure is reasonably necessary in the following
instances:

 

(a)                                  complying with applicable court orders or
governmental regulations;

 

(b)                                  disclosure to PAR under terms of
confidentiality to the extent necessary to fulfill obligations under the PAR
Agreement;

 

(c)                                  disclosure to Affiliates (in the case of
Optimer), sublicensees and potential sublicensees (in the case of Partner),
contractors, employees and consultants who need to know

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

20

--------------------------------------------------------------------------------


 

 

such information for the Manufacture of Supplied Products in accordance with
this Agreement, on the condition that any such Third Parties agree to be bound
by confidentiality and non-use obligations that are no less stringent than those
confidentiality and non-use provisions contained in this Agreement; and

 

(d)                                  disclosure to Third Parties in connection
with due diligence or similar investigations by such Third Parties, and
disclosure to potential Third Party investors in confidential financing
documents, provided, in each case, that any such Third Party agrees to be bound
by confidentiality and non-use obligations that are no less stringent than those
confidentiality and non-use provisions contained in this Agreement.

 

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to
Section 10.3(a), it will, except where impracticable, give reasonable advance
notice to the other Party of such disclosure and use efforts to secure
confidential treatment of such information at least as diligent as such Party
would use to protect its own confidential information, but in no event less than
reasonable efforts.  In any event, the Parties agree to take all reasonable
action to avoid disclosure of Confidential Information hereunder.

 

10.4                        Confidentiality of this Agreement and its Terms. 
Except as otherwise provided in this Article 10, each Party agrees not to
disclose to any Third Party the existence of this Agreement or the terms of this
Agreement without the prior written consent of the other Party hereto, except
that each Party may disclose the terms of this Agreement that are not otherwise
made public as contemplated by Section 10.5 or as permitted under Section 10.3.

 

10.5                        Public Announcements.

 

(a)                                  As soon as practicable following the date
hereof, the Parties shall each issue a mutually agreed to press release
announcing the existence of this Agreement and the License Agreement.  Except as
required by Applicable Law (including disclosure requirements of the U.S.
Securities and Exchange Commission (“SEC”) or any stock exchange on which
securities issued by a Party or its Affiliates are traded), neither Party shall
make any other public announcement concerning this Agreement or the subject
matter hereof without the prior written consent of the other, which shall not be
unreasonably withheld or delayed; provided that each Party may make any public
statement in response to questions by the press, analysts, investors or those
attending industry conferences or financial analyst calls, or issue press
releases, so long as any such public statement or press release is not
inconsistent with prior public disclosures or public statements approved by the
other Party pursuant to this Section 10.5 and which do not reveal non-public
information about the other Party.  In the event of a required public
announcement, to the extent practicable under the circumstances, the Party
making such announcement shall provide the other Party with a copy of the
proposed text of such announcement sufficiently in advance of the scheduled
release to afford such other Party a reasonable opportunity to review and
comment upon the proposed text.

 

(b)                                  The Parties will coordinate in advance with
each other in connection with the filing of this Agreement (including redaction
of certain provisions of this Agreement) with the SEC or any stock exchange or
governmental agency on which securities issued by a Party or

 

21

--------------------------------------------------------------------------------


 

its Affiliate are traded, and each Party will use reasonable efforts to seek
confidential treatment for the terms proposed to be redacted; provided that each
Party will ultimately retain control over what information to disclose to the
SEC or any stock exchange or other governmental agency, as the case may be, and
provided further that the Parties will use their reasonable efforts to file
redacted versions with any governing bodies which are consistent with redacted
versions previously filed with any other governing bodies.  Other than such
obligation, neither Party (or its Affiliates) will be obligated to consult with
or obtain approval from the other Party with respect to any filings to the SEC
or any stock exchange or other governmental agency.

 

10.6                        Equitable Relief.  Given the nature of the
Confidential Information and the competitive damage that would result to a Party
upon unauthorized disclosure, use or transfer of its Confidential Information to
any Third Party, the Parties agree that monetary damages may not be a sufficient
remedy for any breach of this Article 10.  In addition to all other remedies, a
Party shall be entitled to seek specific performance and injunctive and other
equitable relief as a remedy for any breach or threatened breach of this
Article 10.

 

11.                               TERM AND TERMINATION

 

11.1                        Term.  The term of this Agreement (the “Term”) shall
commence on the Effective Date and continue until the expiration or termination
of the License Agreement in its entirety unless terminated earlier pursuant to
Section 11.2.

 

11.2                        Early Termination.

 

(a)                                  Mutual Agreement.  The Parties may
terminate this Agreement in its entirety before the end of the Term by mutual
written agreement of the Parties.

 

(b)                                  Material Breach.  A Party shall have the
right to terminate this Agreement in its entirety before the end of the Term
upon written notice to the other Party if such other Party is in material breach
of this Agreement and has not cured such breach within ninety (90) days (thirty
(30) days with respect to any payment breach) after notice from the terminating
Party requesting cure of the breach.  Any such termination shall become
effective at the end of such ninety (90) day (thirty (30) day with respect to
any payment breach) period unless the breaching Party has cured any such breach
or default prior to the end of such period.

 

(c)                                  Bankruptcy.  A Party shall have the right
to terminate this Agreement in its entirety before the end of the Term upon
written notice to the other Party upon the bankruptcy, dissolution or winding up
of such other Party, or the making or seeking to make or arrange an assignment
for the benefit of creditors of such other Party, or the initiation of
proceedings in voluntary or involuntary bankruptcy, or the appointment of a
receiver or trustee of such other Party’s property that is not discharged within
ninety (90) days.

 

11.3                        Effect of Expiration or Termination; Surviving
Obligations.

 

(a)                                  Effect of Termination.  Upon termination or
expiration of this Agreement all rights and obligations of the Parties under
this Agreement shall terminate.

 

22

--------------------------------------------------------------------------------


 

(b)                                  Return of Confidential Information.  Within
thirty (30) days following the expiration or termination of this Agreement, each
Party shall deliver to the other Party any and all Confidential Information of
such Party then in its possession, except for one (1) copy which may be kept in
such Party’s counsel’s office for archival purposes and except to the extent a
Party retains the right to use such Confidential Information pursuant to any
license granted under the License Agreement which survives termination or
expiration of the License Agreement, as applicable.

 

(c)                                  Surviving Obligations.  Expiration or
termination of this Agreement shall not relieve the Parties of any obligation
accruing prior to such expiration or termination.  Except as set forth below or
elsewhere in this Agreement, including Section 11.3(a), the obligations and
rights of the Parties under the following provisions of this Agreement shall
survive expiration or termination of this Agreement:

 

Section 1 — Definitions

Section 2.4(c) — Manufacturing License

Section 2.5 — Protection of Optimer Manufacturing Technology

Section 4.3 — Records

Section 10 — Confidentiality

Section 11.3 — Effect of Termination; Surviving Obligations

Section 11.4 — Exercise of Right to Terminate

Section 11.5 — Damages; Relief

Section 11.6 — Rights Upon Bankruptcy

Section 12 — Indemnification

Section 13 — Dispute Resolution

Section 14 — General Provisions

 

11.4                        Exercise of Right to Terminate.  The rightful use by
either Party hereto of a termination right provided for under this Agreement
shall not give rise to the payment of damages or any other form of compensation
or relief to the other Party with respect thereto.

 

11.5                        Damages; Relief.  Subject to Section 11.4 above,
termination of this Agreement shall not preclude either Party from claiming any
other damages, compensation or relief that it may be entitled to upon such
termination.

 

11.6                        Rights Upon Bankruptcy.  All rights and licenses
granted under or pursuant to this Agreement are, and shall otherwise be deemed
to be, for purposes of Section 365(n) of Title 11 of the United States Code and
other similar laws in any jurisdiction in the Territory (collectively, the
“Bankruptcy Laws”), licenses of rights to be “intellectual property” as defined
under the Bankruptcy Laws.  If a case is commenced during the Term by or against
a Party under Bankruptcy Laws then, unless and until this Agreement is rejected
as provided in such Bankruptcy Laws, such Party (in any capacity, including
debtor-in-possession) and its successors and assigns (including a trustee) shall
perform all of the obligations provided in this Agreement to be performed by
such Party.  If a case is commenced during the Term by or against a Party under
the Bankruptcy Laws, this Agreement is rejected as provided in the Bankruptcy
Laws and the other Party elects to retain its rights hereunder as provided in
the Bankruptcy Laws, then the Party subject to such case under the Bankruptcy
Laws (in any capacity, including debtor-in-

 

23

--------------------------------------------------------------------------------


 

possession) and its successors and assigns (including a Title 11 trustee), shall
provide to the other Party copies of such intellectual property and all
embodiments thereof  necessary for such other Party to prosecute, maintain and
enjoy its rights under the terms of this Agreement promptly upon such other
Party’s written request therefor.  All rights, powers and remedies of the
non-bankrupt Party as provided herein are in addition to and not in substitution
for any and all other rights, powers and remedies now or hereafter existing at
law or in equity (including, without limitation, the Bankruptcy Laws) in the
event of the commencement of a case by or against a Party under the Bankruptcy
Laws.

 

12.                               INDEMNIFICATION

 

12.1                        Indemnification of Optimer.  Partner shall indemnify
and hold harmless each of Optimer and its Affiliates and their respective
directors, officers, shareholders, employees, agents, servants, successors and
assigns of any of the foregoing (the “Optimer Indemnitees”), from and against
any and all losses, liabilities, damages, penalties, fines, costs and expenses
(including reasonable attorneys’ fees and other expenses of litigation)
(“Losses”) incurred by any Optimer Indemnitee resulting from any claims,
actions, suits or proceedings brought by a Third Party (“Third Party Claims”)
arising from, or occurring as a result of:  (a) gross negligence or willful
misconduct in connection with Partner’s performance of its obligations or
exercise of its rights under this Agreement; or (b) any material breach of any
representations, warranties or covenants by Partner under this Agreement; except
to the extent such Third Party Claims fall within the scope of the
indemnification obligations of Optimer set forth in Section 12.2.

 

12.2                        Indemnification of Partner.  Optimer shall indemnify
and hold harmless each of Partner and its Affiliates and the directors, officers
and employees of such entities, and the successors and assigns of any of the
foregoing (the “Partner Indemnitees”), from and against any and all Losses
incurred by any Partner Indemnitee resulting from any Third Party Claims arising
from, or occurring as a result of: (a) gross negligence or willful misconduct in
connection with Optimer’s performance of its obligations or exercise of its
rights under this Agreement; or (b) any material breach of any representations,
warranties or covenants by Optimer under this Agreement, except to the extent
such Third Party Claims fall within the scope of the indemnification obligations
of Partner set forth in Section 12.1.

 

12.3                        Procedure.  A party that intends to claim
indemnification under this Section 12 (the “Indemnitee”) shall promptly notify
the indemnifying party (the “Indemnitor”) in writing of any Third Party Claim,
in respect of which the Indemnitee intends to claim such indemnification, and
the Indemnitor shall have sole control of the defense and/or settlement
thereof.  The indemnity arrangement in this Section 12 shall not apply to
amounts paid in settlement of any action with respect to a Third Party Claim, if
such settlement is effected without the consent of the Indemnitor, which consent
shall not be withheld or delayed unreasonably.  The failure to deliver written
notice to the Indemnitor within a reasonable time after the commencement of any
action with respect to a Third Party Claim shall only relieve the Indemnitor of
its indemnification obligations under this Section 12 if and to the extent the
Indemnitor is actually prejudiced thereby.  The Indemnitee shall cooperate fully
with the Indemnitor and its legal representatives in the investigation of any
action with respect to a Third Party Claim covered by this indemnification.

 

24

--------------------------------------------------------------------------------


 

13.                               DISPUTE RESOLUTION

 

13.1                        Objective.  The Parties recognize that disputes as
to matters arising under or relating to this Agreement or either Party’s rights
and/or obligations hereunder may arise from time to time.  It is the objective
of the Parties to establish procedures to facilitate the resolution of such
disputes in an expedient manner by mutual cooperation and without resort to
litigation.  To accomplish this objective, the Parties agree to follow the
procedures set forth in this Article 13 to resolve any such dispute if and when
it arises.

 

13.2                        Resolution by Executives.  If an unresolved dispute
as to matters arising under or relating to this Agreement or either Party’s
rights and/or obligations hereunder arises (other than any dispute to be
resolved as provided in Section 6.2), either Party may refer such dispute to the
Chief Executive Officer of Optimer and the Chief Executive Officer of Partner,
who shall meet in person or by telephone within thirty (30) days after such
referral to attempt in good faith to resolve such dispute.  If such matter
cannot be resolved by discussion of such officers within such thirty (30)-day
period (as may be extended by mutual written agreement), such dispute shall be
resolved in accordance with Section 13.3.

 

13.3                        Arbitration.

 

(a)                                  If the Parties do not resolve a dispute as
provided in Section 13.2 (other than any dispute to be resolved as provided in
Section 6.2), and a Party wishes to pursue the matter, each such dispute that is
not an “Excluded Claim” shall be resolved by binding arbitration in accordance
with the LCIA Rules as then in effect, which Rules are deemed to be incorporated
by reference into this clause and judgment on the arbitration award may be
entered in any court having jurisdiction thereof.  The decision rendered in any
such arbitration will be final and not appealable.  If either Party intends to
commence binding arbitration of such dispute, such Party will provide written
notice to the other Party informing the other Party of such intention and the
issues to be resolved.  Within thirty (30) days after the receipt of such
notice, the other Party may by written notice to the Party initiating binding
arbitration, add additional issues to be resolved.

 

(b)                                  The arbitration shall be conducted by a
panel of three (3) arbitrators appointed in accordance with the LCIA Rules, none
of whom shall be a current or former employee or director, or a then-current
stockholder, of either Party, their respective Affiliates or any Sublicensee.
The place of arbitration shall be New York, New York, and all proceedings and
communications shall be in English.

 

(c)                                  It is the intention of the Parties that
discovery, although permitted as described herein, will be limited except in
exceptional circumstances.  The arbitrators will permit such limited discovery
necessary for an understanding of any legitimate issue raised in the
arbitration, including the production of documents.  No later than thirty
(30) days after selection of the arbitrators, the Parties and their
representatives shall hold a preliminary meeting with the arbitrators, to
mutually agree upon and thereafter follow procedures seeking to assure that the
arbitration will be concluded within six (6) months from such meeting.  Failing
any such mutual agreement, the arbitrators will design and the Parties shall
follow procedures to such effect.

 

25

--------------------------------------------------------------------------------


 

(d)                                  Either Party may apply to the arbitrators
for interim injunctive relief until the arbitration award is rendered or the
controversy is otherwise resolved.  Either Party also may, without waiving any
remedy under this Agreement, seek from any court having jurisdiction any
injunctive or provisional relief necessary to protect the rights or property of
that Party pending the arbitration award.  The arbitrators shall have no
authority to award punitive or any other non-compensatory damages, except as may
be permitted by Section 9.5.  The arbitrators shall have the power to order that
all or part of the legal or other costs incurred by a Party in connection with
the arbitration be paid by the other Party. Each Party shall bear an equal share
of the arbitrators’ and any administrative fees of arbitration.

 

(e)                                  Except to the extent necessary to confirm
or enforce an award or as may be required by Applicable Laws, neither a Party
nor an arbitrator may disclose the existence, content, or results of an
arbitration without the prior written consent of both Parties.  In no event
shall an arbitration be initiated after the date when commencement of a legal or
equitable proceeding based on the dispute, controversy or claim would be barred
by the applicable New York statute of limitations.

 

(f)                                    As used in this Section, the term
“Excluded Claim” shall mean a dispute, controversy or claim that concerns
(i) the validity, enforceability or infringement of a patent, trademark or
copyright; or (ii) any antitrust, anti-monopoly or competition law or
regulation, whether or not statutory.

 

14.                               GENERAL PROVISIONS

 

14.1                        Governing Law.  This Agreement and all questions
regarding the existence, validity, interpretation, breach or performance of this
Agreement and any dispute or claim arising out of or in connection with it
(whether contractual or non-contractual in nature such as claims in tort, from
breach of statute or regulation or otherwise), shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York,
United States, without reference to its conflicts of law principles with the
exception of sections 5-1401 and 5-1402 of New York General Obligations Law. 
The United Nations Conventions on Contracts for the International Sale of Goods
shall not be applicable to this Agreement.

 

14.2                        Force Majeure.  Neither Party shall be held liable
to the other Party nor be deemed to have defaulted under or breached this
Agreement for failure or delay in performing any obligation under this Agreement
(other than failure to make payment when due) when such failure or delay is
caused by or results from causes beyond the reasonable control of the affected
Party including embargoes, war, acts of war (whether war be declared or not),
insurrections, riots, civil commotions, fire, floods, or other acts of God, or
acts, omissions or delays in acting by any governmental authority or the other
Party.  The affected Party shall notify the other Party of such force majeure
circumstances as soon as reasonably practical, and shall promptly undertake all
reasonable efforts necessary to cure such force majeure circumstances.  Such
excuse from liability shall be effective only to the extent and duration of the
event(s) causing the failure or delay in performance and provided that the Party
has not caused such event(s) to occur.

 

14.3                        Assignment.  Except as expressly provided hereunder,
neither this Agreement nor any rights or obligations hereunder may be assigned
or otherwise transferred by either Party

 

26

--------------------------------------------------------------------------------


 

without the prior written consent of the other Party, which consent shall not be
unreasonably withheld; provided, however, that either Party may assign this
Agreement and its rights and obligations hereunder without the other Party’s
consent:

 

(a)                                  in connection with the transfer or sale of
all or substantially all of the business of such Party relating to Products to a
Third Party, whether by merger, sale of stock, sale of assets or otherwise,
provided that in the event of a transaction (whether this Agreement is actually
assigned or is assumed by the acquiring party by operation of law (e.g., in the
context of a reverse triangular merger)), intellectual property rights of the
acquiring party in such transaction (if other than one of the Parties to this
Agreement) shall not be included in the intellectual property rights licensed
under this Agreement; or

 

(b)                                  to an Affiliate, provided that the
assigning Party shall remain liable and responsible to the non-assigning Party
hereto for the performance and observance of all such duties and obligations by
such Affiliate.

 

This Agreement shall be binding upon successors and permitted assigns of the
Parties.  Any assignment not in accordance with this Section 14.3 will be null
and void.

 

14.4                        Optimer Third Party Manufacturer.  The Parties
acknowledge and agree that Optimer plans to use a Third Party manufacturer to
Manufacture and supply Supplied Products under this Agreement and that the terms
“Optimer shall” or “Optimer will” or the like, shall be deemed to be followed by
the words “or Optimer’s designated Third Party manufacturer will” or “or
“Optimer’s designated Third Party manufacturer shall” or “Optimer shall require
that its designated Third Party manufacturer shall” or the like, with respect to
Optimer’s Manufacturing and supply obligations herein. Optimer shall consult
Partner on the terms of any agreements with any Third Party manufacturers
relating to Products that will be or may be supplied under this Agreement that
are being negotiated by Optimer at the Effective Date or negotiated afterwards
and take Partner’s reasonable comments and suggestions into account.

 

14.5                        Severability.  If any one or more of the provisions
contained in this Agreement is held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby, unless
the absence of the invalidated provision(s) adversely affects the substantive
rights of the Parties.  The Parties shall in such an instance use their best
efforts to replace the invalid, illegal or unenforceable provision(s) with
valid, legal and enforceable provision(s) which, insofar as practical, implement
the purposes of this Agreement.

 

14.6                        Notices.  All notices which are required or
permitted hereunder shall be in writing and sufficient if delivered personally,
sent by facsimile (and promptly confirmed by personal delivery, registered or
certified mail or overnight courier), sent by nationally-recognized overnight
courier or sent by registered or certified mail, postage prepaid, return receipt
requested, addressed as follows:

 

27

--------------------------------------------------------------------------------


 

If to Optimer, addressed to:

 

 

Optimer Pharmaceuticals, Inc.

 

10110 Sorrento Valley Rd., Suite C

 

San Diego, CA 92121, U.S.A.

 

Attention: Chief Executive Officer

 

Fax: (858) 909-0737

 

 

If to Partner, addressed to:

 

 

Astellas Pharma Europe Ltd.

 

Lovett House, Lovett Road

 

Staines, Middlesex TW18 3AZ

 

UK

 

Attention: General Counsel

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by facsimile on a Business Day; (b) on the Business Day after dispatch
if sent by nationally recognized overnight courier; and/or (c) on the third
Business Day following the date of mailing if sent by mail.

 

14.7                        Entire Agreement; Amendments.  This Agreement,
together with the exhibit hereto, and the License Agreement and Letter
Agreement, contain the entire understanding of the Parties with respect to the
subject matter hereof and thereof and supersede and cancel all previous express
or implied agreements and understandings, negotiations, writings and
commitments, either oral or written, in respect to the subject matter hereof and
thereof, including the Confidentiality Agreement.  This Agreement may be
amended, or any term hereof modified, only by a written instrument duly executed
by authorized representatives of both Parties hereto.

 

14.8                        Headings.  The captions to the several Articles and
Sections hereof are not a part of this Agreement, but are merely for convenience
to assist in locating and reading the several Sections hereof.

 

14.9                        Independent Contractors.  It is expressly agreed
that Optimer and Partner shall be independent contractors and that the
relationship between the two Parties shall not constitute a partnership, joint
venture or agency.  Neither Optimer nor Partner shall have the authority to make
any statements, representations or commitments of any kind, or to take any
action, which shall be binding on the other Party, without the prior written
consent of the other Party.

 

14.10                 Waiver.  The waiver by either Party hereto of any right
hereunder, or the failure of the other Party to perform, or a breach by the
other Party, shall not be deemed a waiver of any other right hereunder or of any
other breach or failure by such other Party whether of a similar nature or
otherwise.

 

14.11                 Cumulative Remedies.  No remedy referred to in this
Agreement is intended to be exclusive, but each shall be cumulative and in
addition to any other remedy referred to in this Agreement or otherwise
available under law.

 

28

--------------------------------------------------------------------------------


 

14.12                 Waiver of Rule of Construction.  Each Party has had the
opportunity to consult with counsel in connection with the review, drafting and
negotiation of this Agreement.  Accordingly, the rule of construction that any
ambiguity in this Agreement shall be construed against the drafting Party shall
not apply.

 

14.13                 Interpretation.  All references in this Agreement to an
Article, Section or Exhibit shall refer to an Article, Section or Exhibit in or
to this Agreement, unless otherwise stated.  Any reference to any federal,
national, state, local, or foreign statute or law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise.  The word “including” and similar words means including without
limitation.  The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision.  All references to days, months, quarters or years
are references to calendar days, calendar months, calendar quarters, or calendar
years, unless stated otherwise.  References to the singular include the plural.

 

14.14                 No Third Party Beneficiaries.  This Agreement is neither
expressly or impliedly made for the benefit of any Party other than Optimer and
Partner, except as otherwise provided in this Agreement with respect to Optimer
Indemnitees under Section 12.1 and Partner Indemnitees under Section 12.2.  This
Agreement may be terminated, varied or amended in accordance with its terms or
with the agreement of Partner and Optimer without the consent of the Optimer
Indemnitees and/or Partner Indemnitees.

 

14.15                 English Language.  This Agreement is in the English
language, and the English language shall control their interpretation.  In
addition, all notices required or permitted to be given under this Agreement,
and all written, electronic, oral or other communications between the Parties
regarding this Agreement, shall be in the English language.

 

14.16                 Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Remainder of this page intentionally left blank]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Supply Agreement as of
the Effective Date.

 

ASTELLAS PHARMA EUROPE LTD

OPTIMER PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ M. Yoshida

 

By:

/s/ Pedro Lichtinger

Name:

M. Yoshida

 

Name:

Pedro Lichtinger

Title:

President and CEO

 

Title:

President and CEO

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Product Specifications

 

[…***…]

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------